

115 SJ 58 RS: To require certifications regarding actions by Saudi Arabia in Yemen, and for other purposes.
U.S. Senate
2018-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIACalendar No. 428115th CONGRESS2d SessionS. J. RES. 58IN THE SENATE OF THE UNITED STATESApril 11, 2018Mr. Young (for himself, Mrs. Shaheen, Ms. Collins, and Mr. Coons) introduced the following joint resolution; which was read twice and referred to the Committee on Foreign RelationsMay 22, 2018Reported by Mr. Corker, with an amendmentStrike out all after the resolving clause and insert the part printed in italicJOINT RESOLUTIONTo require certifications regarding actions by Saudi Arabia in Yemen, and for other purposes.
	
		1.Certifications regarding actions by Saudi Arabia in Yemen
 (a)Initial certificationNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate committees of Congress a certification whether the Government of Saudi Arabia is undertaking—
 (1)an urgent and good faith effort to conduct diplomatic negotiations to end the civil war in Yemen;
 (2)appropriate measures to alleviate the humanitarian crisis in Yemen by increasing access for Yemenis to food, fuel, and medicine, including through Yemen’s Red Sea ports, the airport in Sana’a, and external border crossings with Saudi Arabia; and
 (3)demonstrable action to reduce the risk of harm to civilians and civilian infrastructure resulting from its military operations in Yemen, including by complying with applicable agreements and laws regulating defense articles purchased or transferred from the United States.
 (b)Subsequent certificationsNot later than 180 and 360 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate committees of Congress a certification whether the Government of Saudi Arabia is undertaking the efforts described in paragraphs (1), (2), and (3) of subsection (a).
 (c)RestrictionIf the Secretary of State is unable under subsections (a) and (b) to certify that the Government of Saudi Arabia is taking demonstrable action as described in subsection (a), no Federal funds may be obligated or expended to provide in-flight refueling, pursuant to any agreement authorized by section 2342 of title 10, United States Code, or other applicable statutory authority, of Saudi and Saudi-led coalition non-United States aircraft conducting missions in Yemen other than missions related to—
 (1)al Qaeda, al Qaeda in the Arabian Peninsula (AQAP), and the Islamic State in Iraq and Syria (ISIS); (2)countering the transport, assembly, or employment of ballistic missiles or components in Yemen;
 (3)helping coalition aircraft return safely to base in emergency situations; or (4)force protection of United States aircraft, ships, or personnel.
 (d)Rule of constructionNothing in this joint resolution may be construed as authorizing the use of military force. (e)Form of certificationsThe certifications required under subsections (a) and (b) shall be written, detailed, and submitted in unclassified form.
 (f)Strategy requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Defense and the Administrator of the United States Agency for International Development, shall submit to the appropriate committees of Congress an unclassified report listing United States objectives in Yemen and detailing a strategy to accomplish those objectives. The report shall be unclassified but may include a classified annex.
 (g)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate; and
 (2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives.
	
		1.Certifications regarding actions by Saudi Arabia in Yemen
			(a)Restriction
 (1)In generalSubject to paragraph (2), if the Secretary of State is unable under subsection (c) or (d) to certify that the Government of Saudi Arabia is undertaking the effort, measures, and actions described in paragraphs (1), (2), (3), and (4) of subsection (c), no Federal funds may be obligated or expended after the deadline for the applicable certification to provide authorized in-flight refueling pursuant to section 2342 of title 10, United States Code, or other applicable statutory authority, of Saudi or Saudi-led coalition non-United States aircraft conducting missions in Yemen, other than missions related to—
 (A)al Qaeda, al Qaeda in the Arabian Peninsula (AQAP), or the Islamic State in Iraq and Syria (ISIS); (B)countering the transport, assembly, or employment of ballistic missiles or components in Yemen;
 (C)helping coalition aircraft return safely to base in emergency situations; or (D)force protection of United States aircraft, ships, or personnel.
 (2)WaiverThe Secretary may waive the restriction in paragraph (1) with respect to a particular certification if the Secretary—
 (A)certifies to the appropriate committees of Congress that the waiver is in the national security interests of the United States; and
 (B)submits to the appropriate committees of Congress a report, in written and unclassified form, setting forth—
 (i)the effort in subsection (c)(1), measures in subsection (c)(2), or actions in subsections (c)(3) or (c)(4), or combination thereof, about which the Secretary is unable to make the certification;
 (ii)a detailed explanation why the Secretary is unable to make the certification about such effort, measures, or actions;
 (iii)a description of the actions the Secretary is taking to encourage the Government of Saudi Arabia to undertake such effort, measures, or actions; and
 (iv)a detailed justification for the waiver. (b)Reporting requirementNot later than 30 days after the date of the enactment of this Act, the President or the President’s designee shall provide a briefing to the appropriate committees of Congress including, at a minimum—
 (1)a description of Saudi Arabia and the United Arab Emirates’ military and political objectives in Yemen and whether United States assistance to the Saudi-led coalition has resulted in significant progress towards meeting those objectives;
 (2)a description of efforts by the Government of Saudi Arabia to avoid disproportionate harm to civilians and civilian objects in Yemen, and an assessment of whether United States assistance to the Saudi-led coalition has led to a demonstrable decrease in civilians killed or injured by Saudi-led airstrikes and damage to civilian infrastructure;
 (3)an assessment of the United Nations Verification and Inspection Mechanism (UNVIM) in Yemen and an assessment of the need for existing secondary inspection and clearance processes and transshipment requirements on humanitarian and commercial vessels that have been cleared by UNVIM;
 (4)a description of the sources of external support for the Houthi forces, including financial assistance, weapons transfers, operational planning, training, and advisory assistance;
 (5)an assessment of the applicability of United States and international sanctions to Houthi forces that have committed grave human rights abuses, obstructed international aid, and launched ballistic missiles into Saudi territory, and an assessment of the applicability of United States and international sanctions to individuals or entities providing the Houthi forces with material support; and
 (6)an assessment of the effect of the Saudi-led coalition’s military operations in Yemen on the efforts of the United States to defeat al Qaeda in the Arabian Peninsula and the Islamic State of Iraq and the Levant.
 (c)Initial certificationNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate committees of Congress a certification indicating whether the Government of Saudi Arabia is undertaking—
 (1)an urgent and good faith effort to conduct diplomatic negotiations to end the civil war in Yemen; (2)appropriate measures to alleviate the humanitarian crisis in Yemen by increasing access for Yemenis to food, fuel, medicine, and medical evacuation, including through the appropriate use of Yemen’s Red Sea ports, including the port of Hudaydah, the airport in Sana’a, and external border crossings with Saudi Arabia;
 (3)appropriate actions to reduce any unnecessary delays to shipments associated with secondary inspection and clearance processes other than the United Nations Verification and Inspections Mechanism (UNVIM); and
 (4)demonstrable actions to reduce the risk of harm to civilians and civilian infrastructure resulting from its military operations in Yemen, including by—
 (A)complying with applicable agreements and laws regulating defense articles purchased or transferred from the United States; and
 (B)taking appropriate steps to avoid disproportionate harm to civilians and civilian infrastructure. (d)Subsequent certificationsNot later than 180 and 360 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate committees of Congress a certification indicating whether the Government of Saudi Arabia is undertaking the effort, measures, and actions described in paragraphs (1), (2), (3), and (4) of subsection (c).
 (e)Rule of constructionNothing in this joint resolution may be construed as authorizing the use of military force. (f)Form of certificationsThe certifications required under subsections (c) and (d) shall be written, detailed, and submitted in unclassified form.
 (g)Strategy requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Defense and the Administrator of the United States Agency for International Development, shall submit to the appropriate committees of Congress an unclassified report listing United States objectives in Yemen and detailing a strategy to accomplish those objectives. The report shall be unclassified but may include a classified annex.
 (h)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate; and
 (2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives.May 22, 2018Reported with an amendment